 


109 HR 4938 IH: To amend title XVIII of the Social Security Act to extend the 2006 open enrollment period for Medicare prescription drug plans and to eliminate any late enrollment penalty for enrollments in such plans at any time during 2006.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4938 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Wu introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to extend the 2006 open enrollment period for Medicare prescription drug plans and to eliminate any late enrollment penalty for enrollments in such plans at any time during 2006. 
 
 
1.Extension of the 2006 open enrollment period for Medicare prescription drug plansSection 1860D–1(b)(1)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by inserting , except that in applying paragraph (1) of such section, with respect to the annual coordinated election period for 2006, such period shall continue through November 14, 2006 before the period. 
2.No Medicare prescription drug late enrollment penalty for enrollments during 2006Section 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is amended by inserting (after December 2006) after any month.  
 
